Citation Nr: 0614792	
Decision Date: 05/19/06    Archive Date: 05/31/06

DOCKET NO.  00-03 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from September 1982 to 
September 1985.

This case comes before the Board of Veterans' Appeals (Board) 
following an August 2005 Order of the United States Court of 
Appeals for Veterans Claims (Court).  In that Order, the 
Court vacated an October 2004 decision of the Board denying 
entitlement to service connection for hepatitis C, and, in so 
doing, remanded the case to the Board for further action 
consistent with a May 2005 Joint Motion for Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

An August 2005 Joint Motion for Remand found that the Board 
failed to satisfy its duty to assist pursuant to 38 U.S.C.A. 
§ 5103A.  Specifically, the Joint Motion stated that 
contradictions were found between the October 2002 VA medical 
opinion and August 2003 addendum, when compared to other 
medical evidence of record, and that clarification is needed.  

Specifically, Dr. James Stromont, in February 2000 stated 
that he could not definitely attribute the veteran's 
hepatitis C infection to a specific incident.  He noted that 
the veteran had become jaundiced in September 1989, but tests 
had been negative for hepatitis A and hepatitis B at that 
time.  Although the veteran had reported risk factors for 
hepatitis C including receiving multiple injections during 
service, a skin laceration from an orthopedic saw while 
having a cast removed, employment as a health care worker, 
cocaine abuse, and having a tattoo placed on his chest, Dr. 
Stromont concluded that he could not definitively identify a 
single source of the veteran's hepatitis C because the 
veteran had multiple risk factors for this disease.  

In a May 2000 opinion, Dr. Leorosa Lehman stated that, after 
reviewing the veteran's claims file, it was difficult to 
identify the most likely cause of his hepatitis C.  She did 
not examine the veteran, and she noted that she was not an 
infectious diseases specialist or a gastroenterologist.  
However, following a detailed discussion, which included 
several inaccuracies (such as stating the veteran possibly 
suffered a human or animal bite, when the service medical 
records revealed that the veteran's laceration was not the 
result of a bite, and suggesting that the veteran's eyes were 
not examined during a minor flu illness, when normal pupil 
dilation was noted), she opined that the most likely cause of 
the veteran's hepatic C was service, specifically jet 
injector vaccinations or the flu illnesses in service, 
despite the lack of a notation of jaundice at that time.  
Moreover, although she noted that Dr. Stromont could not 
identify the cause of the veteran's hepatitis C due to 
multiple risk factors, Dr. Lehman used his opinion as support 
for her opinion on etiology.  She also relied heavily on a 
WebMD article and another internet article which was not 
provided in its entirety.  The WebMD article also noted that 
it was Vietnam era veterans who had a higher incidence of 
hepatitis C, and which also indicated that intravenous drug 
abuse overwhelmed all of the other risk factors for hepatitis 
C in veterans; however, Dr. Lehman provided no discussion 
regarding the fact that the veteran served in the 1980s or 
the fact that the veteran has used intravenous drugs.

In light of the inconsistencies, the RO requested a VA 
examination, which was conducted by Dr. Stromont in October 
2002, with an addendum provided in August 2003.  Dr. Stromont 
again concluded in October 2002 that he could not identify a 
single source of the veteran's hepatitis C due to his 
multiple risk factors at the veteran's VA infectious diseases 
examination.  This examiner noted that the veteran had 
developed acute hepatitis C in 1989 at a time when he was 
consuming excessive amounts of alcohol.  Although the veteran 
specifically denied any intravenous drug abuse when 
questioned, Dr. Stromont stated that the veteran's history of 
intravenous drug abuse clearly was shown by a review of his 
medical records.  Following physical examination of the 
veteran, Dr. Stromont concluded that, given the evidence in 
the veteran's medical records that he had developed classic 
acute hepatitis in 1989, it was likely that he had contracted 
hepatitis C at that time and not before that time.  

In an August 2003 addendum to this examination report, Dr. 
Stromont stated that the veteran had been discharged from 
active service in 1985 and had not developed acute hepatitis 
C until 1989.  Therefore, he concluded that the veteran had 
been exposed to hepatitis C outside of active service.  He 
further stated that although there was no one risk factor 
more likely than the other risk factors to be the specific 
cause of the veteran's hepatitis C, the risk factor that 
caused the veteran's hepatitis C must have occurred within 6 
months of his 1989 diagnosis.

The Joint Motion noted that the conclusion in the August 2003 
addendum was inconsistent with treatise evidence in the file 
indicating that the hepatitis C virus may linger undetected 
for decades prior to a sudden flare-up.  The Joint Motion 
also noted that the addendum fails to mention a contradictory 
opinion from Dr. Lehman in the record dated in May 2000.  

To comply with the requirements in the Joint Motion, the 
veteran must be afforded another VA examination to clarify 
the likely etiology for his hepatitis C based on the 
identified risk factors of:  intravenous drug abuse, cocaine 
abuse, tattoos, air injector vaccine guns in service, a skin 
laceration from a saw while having a cast removed in service, 
working with sterilizers, wheelchairs, and beds as a heath 
care worker after service, and multiple sexual partners.  

Since the Board has determined that an examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for an 
examination scheduled in conjunction with any other original 
claim, a reopened claim for a benefit which was previously 
disallowed, or a claim for increase, the claim shall be 
denied.

In addition, VA hospital summaries and treatment records from 
New York VA medical facilities from September 1985 to 
December 1989 should be obtained.  Ongoing medical records 
should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); 
see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the agency, 
and must be obtained if the material could be determinative 
of the claim).  

Finally, during the pendency of this appeal the Court issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  As remand is required for other reasons, 
corrective VCAA notice can be provided, that informs the 
veteran that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish both a disability 
rating and an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
advises the veteran that a disability 
rating and effective date will be assigned 
if service connection is awarded, and 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claim on appeal, as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for hepatitis C 
since August 2003.  After securing the 
necessary release, the RO should obtain 
these records.

3.  VA treatment records and hospital 
summaries from New York VA medical centers 
should be obtained for the period from 
September 1985 to December 1989.  Current 
VA treatment records for hepatitis C since 
August 2003 should also be requested.

4.  After the above has been completed to 
the extent possible, the veteran should be 
afforded a VA examination by a specialist 
in gastroenterology or infectious diseases 
to determine the likely etiology of the 
veteran's hepatitis C.  The claims folder 
must be made available to and reviewed by 
the examiner prior to the completion of 
the examination, and all necessary tests 
should be conducted.  

Based on review of the medical evidence of 
record, examination of the veteran, and 
sound medical principles, the physician 
should provide an opinion on whether the 
veteran's chronic hepatitis C is more 
likely, less likely, or as likely as not 
due to each of the following claimed risk 
factors: intravenous drug abuse, cocaine 
abuse, alcohol abuse, skin laceration from 
orthopedic saw, vaccinations by air 
injector guns, tattoos, multiple sexual 
partners, or working with sterilizers, 
wheelchairs, and beds in the health care 
profession.  

The examiner should provide a rationale 
for all opinions expressed and should 
specifically discuss Dr. James Stromont's 
opinions, the May 2000 opinion of Dr. 
Leorosa Lehman, the treatise evidence in 
file, and any other medical treatise or 
study information the examiner may rely on 
in rendering the opinion.  The examiner 
should attempt to reconcile Dr. Stromont's 
opinion that the risk factor causing 
hepatitis C occurred within 6 months of 
the acute infection in 1989, with Dr. 
Lehman's opinion and treatise evidence 
that the disease can be dormant for 
decades.

If the examiner cannot provide an opinion 
as to etiology without resorting to pure 
speculation, the examiner should state 
such.  

5.  After undertaking any additional 
development deemed appropriate in addition 
to that requested above, the RO should re-
adjudicate the remaining issues on appeal.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case and be given the 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

